UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6592



CARNELL HUNNICUTT,

                                            Plaintiff - Appellant,

          and


UNITED STATES OF AMERICA,

                                             Intervenor/Plaintiff,


          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; R. A.
YOUNG; S. K. YOUNG; A. P. HARVEY; T. YATES; R.
B. PHILLIPS,

                                           Defendants - Appellees,


          and


CHAPLAIN MITCHELL,

                                                           Defendant.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-01-379-7)


Submitted:   June 23, 2004             Decided:     December 16, 2004
Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carnell Hunnicutt, Appellant Pro Se.       Pamela Anne Sargent,
Assistant Attorney General, Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Carnell Hunnicutt appeals the district court’s order

denying relief on his complaint filed under 42 U.S.C. § 1983 (2000)

and the Religious Land Use and Institutionalized Persons Act.          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Hunnicutt v. Virginia Dep’t of Corr., CA-01-379-7 (W.D.

Va. Mar. 19, 2004; Apr. 17, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 3 -